DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 11-18, in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that the Office did not supply a prima facie showing of distinctness because the rationale of using two separate dye sheets to form the product is not distinct from the claimed method.  
While the Examiner’s rationale was not completely clear, distinctness can still be shown because the product could be formed by a distinct process that includes first printing the image directly to a target and then printing the security feature to a different intermediate substrate and then re-transferring that security feature to the image on the target.  Please note that the Examiner is treating the “target” of the image and the image-wise security feature of claim 11 to be the same target as this term is indefinite.
The requirement is still deemed proper and is therefore made FINAL.


Claims 1-10 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable 


Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
In claim 11, the phrase “is provided with a separate printing technique than the image and provides a visual effect” is objected to grammatically.  The objection can be overcome by changing the phrase to “was printed by using a separate printing technique than was used to print the image, and wherein the image-wise security feature provides a visual effect” which is how the claim will be interpreted.
In claim 17, the phrase “wherein the releasing sub-coat disposed beneath the image-wise mass transfer panel is altered with respect to the releasing sub-coat disposed beneath the protective mass transfer panel” is objected to grammatically as it is unclear if this is an active step in the claim or merely requires differing portions of the releasing sub-coat.  This objection can be overcome by changing the phrase to “wherein the releasing sub-coat disposed beneath the image-wise mass transfer panel differs from the releasing sub-coat disposed beneath the protective mass transfer panel” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear if the “target” of the “printing an image” and the “printing an image-wise security feature” is the same target or different targets.  This rejection can be overcome by changing the phrase “printing an image-wise security feature to a target” to “printing an image-wise security feature to the target” which is how the claim will be interpreted.
	In claim 13, the phrase “the dye sheet” lacks antecedent basis in the claims.  This rejection can be overcome by changing the phrase to “the thermal transfer sheet” which is how the claim will be interpreted.
	 

Claim Rejections - 35 USC § 102
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (WO 2005/062978).
With regard to claims 11, 13 and 14, Jones et al. disclose a method of printing personalized indicia on identification documents that includes printing variable data 131, e.g. ghost image 110, by D2T2 printing, which reads on applicants’ printing an image to a target, and then overprinting with covert indicia 140B, which reads on applicants’ printing a clear image-wise security feature to the target, as it is not visible to the human 
With regard to claim 12, Jones et al. teach using on-the-spot for issuing identity documents [0033].  These teachings combined with the specifics of printing the variable information 131, such as the ghost image 110, would intrinsically teach identifying a distinguishing pattern or mark associated with the card holder at a point-of-issuance and using this pattern or mark to generate a portion of the image-wise security feature.


Claim Rejections - 35 USC § 103
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (WO 2005/062978).
With regard to claims 16, Jones et al. teach all of the limitations of claim 13 above.  Additionally, they teach that a release coating 192 can be part of the printing ribbon 180 and located between the thin film 196 and the transferable layers 198, such as the ink layer or the covert layer Fig 16C-D, [0188] and [0192]; however, Jones et al. do not specifically teach the printing ribbon having the known clear laminate panel of [0026] on the release coating.

With regard to claim 15, it would have been obvious to one having ordinary skill in the art to have placed the protective clear laminate panel in either order vis-à-vis the covert layer forming panel in the printing ribbon 180.  The rationale is that the covert image can be separated from the underlying ghost image to create a more difficult to replicate security image.
With regard to claim 18, Jones et al. teach using on-the-spot for issuing identity documents [0033].  These teachings combined with the specifics of printing the variable information 131, such as the ghost image 110, and then printing a covert image 140B thereon, would intrinsically teach determining the image-wise security feature based on the image.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10363770. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the pending claims, which means the patented claims render obvious the pending claims by the anticipation analysis outlined in MPEP 804(II)(B)(1).  The patent claim 1 includes all of the limitations of pending claim 11, and is therefore not patentably.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759